Title: To Thomas Jefferson from Joseph Hamilton Daveiss, 5 April 1806
From: Daveiss, Joseph Hamilton
To: Jefferson, Thomas


                        
                            Sir
                            
                            on my way home 5th. April 1806.
                        
                        In my last, I mentioned Dr. Speed of Natchez as a person to whom you might confide any letter for me.—He is
                            gone to New Orleans. Samuel Postlethwait, merchant of Natchez I would name in his place: but dont let your hand or name
                            appear on, or in the cover. If you know the Govr. very intimately, he might afford a more eligible conveyance.
                        One thing I omitted to suggest to you tho no doubt it has occurred to you ’ere this—that is, the propriety
                            of Gen. Dearborne & the ministers suspending all enquiry relative to the subject of my letters untill I return. A
                            contrary course might defeat all my efforts and much expose my person.
                        I am Sir very respectfully Yo mo obedt Servant
                        
                            J. H. Daveiss
                            
                        
                    